                                      THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                              EASTERN DIVISION


JOHN BARNHARDT, ET AL.                                                                                                 PLAINTIFFS

AND

UNITED STATES OF AMERICA                                                                              PLAINTIFF INTERVENOR

V.                                                                          CIVIL ACTION NO. 4:65-CV-01300–HTW-LRA

MERIDIAN MUNICIPAL SEPARATE
SCHOOL DISTRICT, ET AL.                                                                                              DEFENDANTS




                             Reply of the Meridian Public School District in Support of
                          its Motion to Deem its Motion for Unitary Status as Confessed


          In response to the District’s Motion to Deem its Motion for Unitary Status as Confessed, the United

States, (“DOJ”), offers no substantive reason justifying its refusal to comply with this Court’s scheduling

order and provide the District with its objections, if any, to the motion for unitary status.1

          1.         The District submitted its motion for unitary status on March 29, 2018. [53]. The DOJ has

never responded to the District’s motion. Now, 326 days later, the DOJ has still not responded. The DOJ

offers as its only excuse that it “joined” a motion for extension of the discovery deadline and deadline to

submit objections to the motion for unitary status filed by the Private Plaintiffs on November 16, 2018.

[119]. But the DOJ never officially joined the Private Plaintiffs’ motion with any pleading of its own.2 More

importantly, this Court specifically denied the Private Plaintiffs’ motion on December 18, 2018. To date, the

1         The Private Plaintiffs also responded to the District’s Motion to Deem its Motion for Unitary Status as Confessed,
although the motion is not directed towards the Private Plaintiffs. [144]. The District’s reply is to both the Private Plaintiffs’ and
the DOJ’s responses to its motion.

2        On February 5, 2019, the DOJ filed its Supplemental Motion to Join the Private Plaintiffs’ Motion to Extend Discovery
Deadline. [150]. The District responded in objection to the DOJ’s motion on February 7, 2019. [151]. The Court has not ruled
on the DOJ’s motion.
DOJ has submitted neither a response to the motion for unitary status, nor a motion to excuse it from doing

so.

         2.       The DOJ claims it is automatically excused from responding to the District’s motion for

unitary status, because there are discovery disputes between the District and the Private Plaintiffs still

pending before the Court. But the discovery at issue is unrelated to the Green factors or the 2013 Consent

Order regarding discipline. Nowhere in the DOJ’s response does it explain how it has been precluded from

responding to the District’s motion for unitary status with respect to its transportation system, its facilities, its

extracurricular activities, any other Green factor, or discipline under the 2013 Consent Order.

         3.       The DOJ’s argument that it cannot respond to the District’s motion because of the

outstanding discovery dispute between the District and the Private Plaintiffs is disingenuous, because as

long as the District remains under its desegregation orders it has a continuing obligation to provide certain

information to the opposing parties. By this logic, the DOJ would never be required to respond to the

District’s motion, because the various bi-annual reports and supplements would constitute on-going

discoverable information.

         4.       The District does not contend that the 1974 Order precluded the DOJ from participating in

this case. In fact, the District has never offered that argument, and its conduct—as the DOJ recognizes—

shows that the District recognizes the DOJ as an active party in the case. The District’s point is that the

1974 Order found the District was being operated as a unitary system with respect to the Green factors.

The DOJ has not shown how the 1974 finding is no longer true. In fact, since 1974 the DOJ has never

sought to reopen this case for good cause shown or presented any motion for further relief.

         5.       The District does not seek to prevent the DOJ from carrying out its constitutional

obligations and has repeatedly sought to learn of the DOJ’s position with respect to the Green factors and

the 2013 Consent Order. The DOJ’s continued refusal to take a position on the District’s motion for unitary

cannot be maintained in good faith.


54821388_1                                               2
       Respectfully submitted, this 18th day of February, 2019.

                                                MERIDIAN PUBLIC SCHOOL DISTRICT


                                                /s/ John S. Hooks
OF COUNSEL:

Holmes S. Adams
MS Bar No. 1126
John S. Hooks
MS Bar No. 99175
Adams and Reese LLP
1018 Highland Colony Parkway, Suite 800
Ridgeland, Mississippi 39157
Telephone: 601.353.3234
Facsimile: 601.355.9708
E-mail: Holmes.Adams@arlaw.com
         John.Hooks@arlaw.com

And

John G. Compton
MS Bar No. 6433
Witherspoon and Compton LLC
1100 23rd Avenue
Meridian, Mississippi 39302
Telephone: 601.693.6466
Facsimile: 601.693.4840
E-Mail: JCompton@witherspooncompton.com




54821388_1                                         3
                                         CERTIFICATE OF SERVICE

         I do hereby certify that on this date, I filed electronically a true and correct copy of the foregoing
with the Clerk of this Court using the CM/ECF system which caused notice to be served on all registered
counsel of record.

        Dated: February 18, 2019.

                                                    /s/ John S. Hooks




54821388_1                                              4
